Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/07/2021 has been entered. The applicant has amended the claims, including significantly amending the claims to recite that the transition metal is positively included in the Ni Cr AI alloy.
The prior objections to the drawings have been withdrawn, since the Cr and Ni weight percentages added are supported by the titles in the figures of the output column of the table in figure 4.  With regards to the 112(b) rejections, the examiner thanks the applicant for a bona fide attempt to correct the 112(b) rejections, however a few 112(b) rejections remain.
The prior art grounds of rejection are modified.

Status of Claims
Claims 1, 5-10, 14 and 19 were amended. Claims 1-19 remain for examination, wherein claims 1, 10, and 15 are the independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite due to the limitation “the nickel”.  In this case, neither claim 7 nor independent claim 1 provide antecedent basis for the limitation. There is insufficient antecedent basis for the limitation in the claims.
Claim 14 is indefinite due to the limitations “the alloy material” recited four times.  In this case, no part of claim 14 nor independent claim 10 provide antecedent basis for these limitations. There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kudo et al. (US-4400210-A, hereinafter Kudo).

Regarding claim 1, Kudo teaches an alloy with high strength as well as improved resistance to stress corrosion cracking which is especially useful for manufacturing casing, tubing and drill pipes for use in deep wells for producing oil, natural gas, or geothermal water 
Kudo further teaches broad alloy compositions (col. 3, lines 30-64) with Al up 0.5 wt.% (col 5., lines 44-49). Kudo teaches many specific alloys (col. 9-10, Table 1, Alloy 1-9; col. 11-12, Table 4, Alloy 1-15; col. 11-12, Table 5, Alloy 1-15; col. 13-14 Table 6, Alloy 1-16) which meets the claim. In particular, Kudo table 6 alloy 10: Fe-0.01C-0.21Si-1.23Mn-0.022P-0.0002S-0.12Al-50.2Ni-25.2Cr-4.8Mo-1.2W-0.24Ta-0.12Zr-0.31V-0.018N-0.020(La+Ce)-1.6Co (col. 13-14, table 6, alloy 10) meets the claim. 

Instant Claim 1 (wt.%)
Kudo Broad Range (wt.%)
Kudo Table 6 Alloy 10 (wt.%)
Ni
---
25-60
50.2
Cr
---
22.5-35
25.2
Al
---
0-0.5
0.12
a transition metal 
---
Mn, Mo, W, Nb, Ti, Ta, Zr, V, Co, Y, Cu
Mn: 1.23, Mo: 4.8, W: 1.2, Ta: 0.24, Zr: 0.12, V: 0.31, Co: 1.6


Kudo is silent on “a transition metal included in an Ni Cr Al alloy causes no liquid phase below 1310°C, creates over 45% of a gamma phase above 900°C up to 1310°C, and creates over 30% comprised of a gamma prime phase between 450°C and 600°C, and the gamma prime phase is characterized by a formula (Ni,Co)x(Cr,AI,Mo)y and x and y are integers” 
However products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). Applicant is directed to MPEP 2112.01.

Regarding claim 2, Kudo table 6 alloy 10 has Co (col. 13-14, table 6, alloy 10) which meets the claim.
Regarding claim 3, Kudo table 6 alloy 10 has Mo (col. 13-14, table 6, alloy 10) which meets the claim.
Regarding claim 4, Kudo table 6 alloy 10 has W (col. 13-14, table 6, alloy 10) which meets the claim.

Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuboki et al. (Pub. Date: 1988, Grain Refinement and Superplasticity in Ni-30Cr-5Al Alloy, see machine translation unless otherwise noted, hereinafter Kuboki).

Regarding claim 1, Kuboki teaches a superplastic Ni-30Cr-5Al alloy (original document: pg. 87, Title) in wt.% (original document: pg. 88, Table 1, title). Ni and Cr are transition metals which meet the claim limitations of an alloy material with a transition metal.
Kuboki is silent on “a transition metal included in an Ni Cr Al alloy causes no liquid phase below 1310°C, creates over 45% of a gamma phase above 900°C up to 1310°C, and creates over 30% comprised of a gamma prime phase between 450°C and 600°C, and the gamma prime phase is characterized by a formula (Ni,Co)x(Cr,AI,Mo)y and x and y are integers” 
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). Applicant is directed to MPEP 2112.01.
Regarding claim 5, the Kuboki alloy Ni-30Cr-5Al has inherently has Ni = 65 wt.% along with Al and Cr content fully meet the claim limitations.
Regarding claim 6, the alloy of Kuboki with W=0 wt.% fully meets the claim limitation. 
Regarding claim 7, applicant is reminded that the claim is rejected for indefiniteness as stated above in the 112(b) rejection. The alloy of Kuboki fully meets the compositional claim limitations.
Regarding claim 8, with regards to the hardness limitation, in the case where “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established.” See MPEP §2112.01.
Regarding claim 9, Kuboki further teaches that the Ni-30Cr-5Al  alloy can be strengthened to about 600 in Vickers hardness by precipitation hardening at temperatures below 1225K (original document: pg. 87, Section: Synopsis) which fully meets the claim limitation. 

Claims 10 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kay (Pub. date: 2013, Thermal spray applications in the steel industry, ASM Handbook, hereinafter Kay).
Regarding claim 10, Kay teaches general thermal spray applications in the steel industry (title, pg. 324-327). Kay further teaches thermal barrier materials like ceramic-NiCrAl cermets as possible intermediate layers which are self-fluxing alloys (pg. 326, table 1, col. 5, ¶2) which meet the limitations of the claim.
Kay is silent on “the alloy binder comprising a transition metal in the Ni Cr Al alloy that causes no liquid phase below 1310°C, creates over 45% of a gamma phase above 900°C up to 1310°C, and creates over 30% comprised of a gamma prime phase between 450°C and 600°C, wherein the gamma prime phase is characterized by a formula (Ni,Co)x(Cr,AI,Mo)y wherein x and y are integers”. 	However products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)). Applicant is directed to MPEP 2112.01.
Regarding claim 15, Kay teaches thermal barrier materials like ceramic-NiCrAl cermets as possible intermediate layers which are self-fluxing alloys (pg. 326, table 1, col. 5, ¶2). Kay further teaches self-fluxing alloys with blends of carbides like carbide cermets of tungsten carbide (pg. 326, col. 1-2) which meets the claim limitations. 
x(Cr,AI,Mo)y wherein x and y are integers” is considered optional. 
Regarding claim 16-18, the limitation of claim 15 “the alloy binder may comprise a transition metal ...” is optional and instant claims 16-18 are further limitations on the optional limitation. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kay (Pub. date:2013, Thermal spray applications in the steel industry, ASM Handbook, hereinafter Kay) as applied to claim 10 above, and in further view of Kudo.
Regarding claim 11, Kay is silent on the addition of Mo or W the NiCrAl alloy of the ceramic-NiCrAl cermets. 
As described above in claim 1, Kudo teaches NiCrAl alloys. Kudo further teaches that with the addition of Co the alloy has improved corrosion resistance (col. 6, lines 31-41) meeting the limitation of the claim.

Regarding claim 12 and 13, Kay is silent on the addition of Mo or W the NiCrAl alloy of the ceramic-NiCrAl cermets. 
As described above in claim 1, Kudo teaches NiCrAl alloys. Kudo further teaches that with the additions of Mo and W the alloy not only has better resistance to corrosion in general, but also it has improved resistance to stress corrosion (col. 5, lines 65-68; col. 6, lines 1-21) meeting the limitation of the claims.
It would be obvious to one of ordinary skilled in the art at the date of filing to have modified the cermet binding material of Kay by additions of Mo and W as taught by Kudo to improve the resistance to corrosion improved resistance to stress corrosion of the ceramic-NiCrAl cermets. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kay (Pub. date:2013, Thermal spray applications in the steel industry, ASM Handbook, hereinafter Kay) as applied to claim 10 above, and in further view of Ul-Hamid (Pub. date: 2002, TEM Study of the Effect of Y on the Scale Microstructures of Cr2O3- and Al2O3-Forming Alloys, Oxidation of Metals, hereinafter Ul-Hamid).
Applicant is reminded that claims 14 is rejected under 112(b) as stated above.

 claims 14, Kay further teaches using cermets of MCrAlY binder with carbides. However Kay is silent on specific MCrAlY alloys (pg. 326, table 1, col.4, ¶7).  Note M is an abbreviation for metal here. 
However, Kay is silent on specific MCrAlY alloys as binders for the cermets.
Ul-Hamid teaches improvements of Ni-Cr and Ni-Cr-Al alloys with the addition Y (pg. 23, ¶1). Ul-Hamid further teaches that specific Ni–30Cr–5Al–0.5Y alloy exhibited better spalling resistance compared to its counterpart Y-free alloy (pg. 35, lines 7-9). Ul-Hamid specific alloy Ni–30Cr–5Al–0.5Y meets the claim limitations. 
As Kay uses MCrAlY alloys to make cermets and Ul-Hamid relates to specific MCrAlY alloys, it would be obvious to one of ordinary skill in the art at date of filling to substitute the general MCrAlY of Kay with the specific Ni–30Cr–5Al–0.5Y alloy as taught by Ul-Hamid thereby combining prior art elements according to known methods to yield predictable results since MCrAlY’s are known binders for making cermets. Applicant is directed MPEP 2143.   
Alternately, as Kay uses general MCrAlY alloys to make cermets and Ul-Hamid relates to specific MCrAlY alloys, it would be obvious to one of ordinary skill in the art at date of filling to substitute the general MCrAlY of Kay with the specific Ni–30Cr–5Al–0.5Y alloy as taught by Ul-Hamid thereby simple substitution of one known element for another to obtain predictable results. Applicant is directed MPEP 2143.   

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kay (Pub. date: 2013, Thermal spray applications in the steel industry, ASM Handbook, hereinafter Kay) as applied to claim 15 above, and in further view of Ul-Hamid.


Regarding claim 19, Kay further teaches using cermets of MCrAlY binder with carbides. However Kay is silent on specific MCrAlY alloys (pg. 326, table 1, col.4, ¶7).  Note M is an abbreviation for metal here. 
However, Kay is silent on specific MCrAlY alloys as binders for the cermets.
Ul-Hamid teaches improvements of Ni-Cr and Ni-Cr-Al alloys with the addition Y (pg. 23, ¶1). Ul-Hamid further teaches that specific Ni–30Cr–5Al–0.5Y alloy exhibited better spalling resistance compared to its counterpart Y-free alloy (pg. 35, lines 7-9). Ul-Hamid specific alloy Ni–30Cr–5Al–0.5Y meets the claim limitations. 
As Kay uses MCrAlY alloys to make cermets and Ul-Hamid relates to specific MCrAlY alloys, it would be obvious to one of ordinary skill in the art at date of filling to substitute the general MCrAlY of Kay with the specific Ni–30Cr–5Al–0.5Y alloy as taught by Ul-Hamid thereby combining prior art elements according to known methods to yield predictable results since MCrAlY’s are known binders for making cermets. Applicant is directed MPEP 2143.   
Alternately, as Kay uses general MCrAlY alloys to make cermets and Ul-Hamid relates to specific MCrAlY alloys, it would be obvious to one of ordinary skill in the art at date of filling to substitute the general MCrAlY of Kay with the specific Ni–30Cr–5Al–0.5Y alloy as taught by Ul-Hamid thereby simple substitution of one known element for another to obtain predictable results. Applicant is directed MPEP 2143.   


Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 
With regards to applicant’s four arguments:
102 rejections of claims in view of Kudo, in particular claim 1: 
	The applicants respectfully submits that the cited reference fails to disclose or discuss both gamma phase or gamma prime phases in the different temperature ranges provided. The claim is to an alloy material, a composition of Ni-Cr-Al with a transitional metal. The claimed features are inherent to the composition.
Products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Applicant is directed to MPEP 2112.01. 
In this case, by having the claimed composition, the phase features are inherently present. 
102 rejections of claims in view of Kuboki, in particular claim 1: 
The applicant has amend the claim to narrow the scope by the positive inclusion of a transition metal in the Ni Cr AI alloy. Grounds of rejection for the amended claim are presented.
102 rejections of claims in view of Kay, in particular claim 10:
	The applicants respectfully submits that the cited reference fails to disclose or discuss both gamma phase or gamma prime phases in the different temperature ranges provided. The 
Products of identical chemical composition cannot have mutually exclusive properties. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Applicant is directed to MPEP 2112.01. 
In this case, by having the claimed composition, the phase features are inherently present. 
103 rejections of claims 14 and 19 over Kay and in further view of Ul-Hamid:
	The applicants respectfully submits that the cited reference fails to disclose or discuss both gamma phase or gamma prime phases in the different temperature ranges provided. The claim limitations are to an alloy material, a composition of Ni-Cr-Al with a transitional metal. The claimed features are inherent to the composition.
Claim 14 is dependent on claim 10. Claim 19 is dependent on claim 15. Since independent claims 10 and 15 are rejected as being anticipated by Kay as stated above in the 102 rejection, the teaching of Ul-Hamid reference are not required for the rejection the above features.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734